Citation Nr: 1009293	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  00-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia, chronic, with paranoid 
features; personality disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from December 1988 to 
October 1989.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 2001, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  This case was then 
Remanded by the Board in August 2003 and again in May 2006 
and remanded for additional development and readjudication.  

In June 2007, the Board denied service connection for an 
acquired psychiatric disorder, including schizophrenia, 
chronic, with paranoid features; personality disorder.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  By a December 
2008 Order, the Court remanded this case to the Board for 
further action consistent with the directives contained 
therein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that his current psychiatric 
disorder was caused by his basic training experience during 
service and was misdiagnosed as a personality disorder at 
that time.  In various written statements submitted during 
the course of this appeal, the Veteran has also asserted that 
his psychiatric disorder existed prior to service and was 
aggravated by service.  

The Veteran's service treatment records show that his 
psychiatric evaluation was normal at enlistment in October 
1988 and contain no reference to a psychiatric disorder 
during service.  The Veteran's DD Form 214 notes that he was 
separated from service due to his personality disorder. 

In March 2004 a VA psychologist concluded that the Veteran's 
psychiatric disorder was not caused by military service as 
his psychiatric disorder did not occur while he was on active 
duty or within one year of discharge.   However the record 
also reveals that other mental health examiners have 
indicated that the Veteran's current psychiatric disorder 
existed prior to service. 

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009). 

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to 
rebut the presumption of sound condition VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

In this case, the Veteran's preservice behavior and 
subsequent problems during service raise significant medical 
questions regarding whether a pre-existing psychiatric 
disorder, including schizophrenia, became appreciably worse 
during service beyond its natural progression in accordance 
with the above-cited law.  Given the foregoing, and to 
resolve the conflict in medical opinions, the Board finds 
that additional VA examination is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if it is necessary to decide 
the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed disabilities, such as providing 
him with updated notice of what evidence 
has been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  
Specifically, he should be sent the 
necessary VCAA notice as it relates 
directly to claims for service connection 
based upon aggravation in service of a 
pre-existing disorder.  

2.  The Veteran should then be afforded a 
VA psychiatric examination.  A detailed 
history of any symptomatology before, 
during and after service should be obtained 
from the Veteran.  The claims folder must 
be made available to the examiner for 
review of the case, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  A notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies, including psychological 
examination/testing, if necessary, are to 
be performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings should 
be reported in detail and complete  
diagnoses should be provided.  

a.  The examiner should discuss the 
nature and extent of any present 
psychiatric disorders, to include 
schizophrenia, and provide an 
opinion addressing whether there is 
clear and unmistakable evidence that 
a psychiatric disorder existed prior 
to service and, if so, whether there 
is clear and unmistakable evidence 
that such psychiatric disorder was 
aggravated during military service 
beyond its natural progression.  

b.  If there is no clear and 
unmistakable evidence of a pre-
service disability, provide an 
opinion addressing whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any present psychiatric 
disability, including schizophrenia 
is traceable to any incidents, 
symptoms, or treatment the Veteran 
experienced or manifested during 
service, or is in any other way 
causally related to his active 
service, or whether such a causal 
relationship is unlikely (i.e., a 
probability of less than 50 
percent).  The examiner should 
specifically address the Veteran's 
problems during service as the 
possible onset of any current 
disability.  

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

